Citation Nr: 1119818	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-42 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran had service from August 1974 to February 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Hepatitis C was not manifest during service and is not related to the Veteran's active service.

2.  The Veteran does not have a hearing loss disability for VA purposes.

3.  Tinnitus was not manifest during service and is not related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Bilateral hearing loss disability was not incurred in or aggravated by service, and an organic disease of the nervous system was not manifest to a compensable degree within one year of separation.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

3.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran was notified of the general provisions of the VCAA by the RO in April 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, informed the Veteran how to substantiate his claims for service connection, and provided other pertinent information regarding the VCAA.  The April 2008 letter contained notice consistent with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claims were initially adjudicated in the June 2008 and August 2008 RO rating decisions.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided opportunities to submit evidence in support of his claims.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service and VA treatment records have been obtained and associated with his claims file.  The Veteran was afforded a VA examination in January 2010 with regard to his claim of entitlement to service connection for hepatitis C.  As this examination was conducted by a medical professional that reviewed the claims file, interviewed and examined the Veteran, and provided an opinion with a rationale, the Board finds that it is an adequate opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  With regard to his claims of entitlement to service connection for bilateral hearing loss disability and tinnitus, the Board finds that examinations are not warranted.  Here, as will be discussed below, there is no competent evidence of a current hearing loss disability and no competent evidence suggesting that bilateral hearing loss disability or tinnitus is related to the Veteran's service.  Therefore, examinations for these claims are not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  Therefore, the Board concludes that the Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.


II.  Analysis

A.  Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that the Veteran has not alleged nor is there evidence that the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.


B.  Hepatitis C

The Veteran has contended that he has hepatitis C that is due to service.

The Veteran's August 1974 entrance examination was normal, and he denied a history of hepatitis.  His separation examination, dated in February 1976, was normal as to all systems except his spine, and the Veteran reported that he did not know if he had a history of jaundice or hepatitis in an undated Report of Medical History that appears to have been completed at the same time as the Veteran's February 1976 examination.  No notation or explanation was given with regard to hepatitis, and there is otherwise no reference to hepatitis in the Veteran's service records.

A December 1991 VA hospitalization record shows that the Veteran was admitted for detoxification of cocaine and alcohol.  He had a history of cocaine abuse by snorting for the last ten years and by smoking for the past six months.  He had been using heavily on a daily basis for the past month.  He denied intravenous abuse.

A May 2006 VA outpatient treatment record notes a diagnosis of hepatitis with an onset in October 2000.

October 2007 VA outpatient treatment records show previous use of cocaine, which was smoked, and a previous history of intravenous use of heroin.

In his February 2008 claim, the Veteran indicated that his only risk factors for hepatitis C occurred during service.  They were high risk sexual activity and the sharing of toothbrushes and razors.

In an April 2008 letter, the Veteran was informed of the risk factors for hepatitis C and asked to report which risk factors applied to him.

A June 2008 VA outpatient record shows that the Veteran had a history of cocaine abuse beginning in 1994.  At its height, he went on heavy cocaine binges several times per year.  He also reported using heroin briefly years ago.

In January 2010, the Veteran underwent VA examination.  The examiner indicated that his claims file was reviewed.  It was reported that the Veteran was initially diagnosed as having hepatitis C in 2000.  He stated that he has had approximately twelve sexual partners during his lifetime.  Seven of them were during service.  During boot camp, he occasionally shared razors with his friends.  He had a large history of polysubstance abuse and a chronic history of alcohol abuse, but the Veteran was very reluctant to give a history of drug use and withheld information until the examiner persisted.  He first stated that he last used drugs in 2000.  However, after presented with medical records showing use in 2007, he admitted to that.  He initially denied any drug use other than alcohol and marijuana.  However, after presented with a record showing use of cocaine, LSD, and heroin, the Veteran readily admitted to such use.  He indicated that he started intranasal and smoking of cocaine in 1994 and ceased in 2007.  He did this two times a month, and every six months, he binged for three days.  He snorted heroin in the early 1980s for approximately three years.  When confronted with a previous report showing a history of intravenous heroin use, the Veteran indicated that he had lied to get into the domiciliary program.  

Following examination, the diagnosis was hepatitis C.  Although the Veteran had risk factors in service that included sexual partners and sharing razors, these were considered lower risk when compared to other risk factors like intravenous drug use.  The examiner indicated that the risk of sexual transmission is so low that, for people with hepatitis C, contraception is not even recommended.  The Veteran had a documented history of intravenous heroin and intranasal cocaine use.  These are major risk factors for the transmission of hepatitis C.  The three-year history of intravenous heroin use and thirteen-year history of intranasal cocaine use is more likely than not the cause of the Veteran's hepatitis C transmission when compared to two months spent sharing toothbrushes and razors during service.

The Board points out that risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998.

The Veteran has contended that he contracted hepatitis C in service because he shared razors and toothbrushes while in boot camp and had seven sexual partners during service.  However, the Veteran is not a medical professional and, therefore, his is a lay statement.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, because a determination of etiology cannot be made based on lay observation, the Veteran's opinion is not competent to establish that his hepatitis C diagnosis is due to in-service risk factors.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  For that, the Board must turn to a medical professional.

While the Veteran did not specifically respond to the RO's request for his risk factors for hepatitis C, the evidence of record establishes a history of intravenous heroin use, intranasal cocaine use, sexual activity, and sharing razors and toothbrushes.  With regard to the history of intravenous heroin use, the Board notes that the Veteran denied such use during his January 2010 VA examination.  However, in an October 2007 VA outpatient treatment record, the Veteran admitted to a past history of intravenous heroin use.  

In this case, the Board finds that the statements made by the Veteran in October 2007 regarding intravenous heroin use are more credible.  It is well-documented in the January 2010 VA examination report that the Veteran was not forthcoming about his past drug use and lied about such use until confronted with previous treatment that contradicted his statements.  As such, there is evidence showing that the Veteran made a number of statements during this examination that were not credible.  Furthermore, the Board finds that statements regarding medical history that are made to a provider for the purpose of receiving treatment are more credible than those made to an examiner who will be providing an opinion that will affect the Veteran's claim.  As such, the Board finds that the statements made in the October 2007 VA treatment record with regard to intravenous heroin use are highly credible.  In this case, these statements are more credible than those made by the Veteran to the January 2010 VA examiner, since the Veteran was already shown to have lied about his history of drug use during this examination.

There is one competent opinion of record addressing the etiology of the Veteran's hepatitis C, and that is provided by the January 2010 VA examiner.  In that opinion, the examiner indicated that the most likely cause of the Veteran's hepatitis C was his history of intravenous drug use and intranasal cocaine use.  The examiner gave a rationale as to why it was less likely due to sexual activity and the Veteran's report of having shared toothbrushes and razors during boot camp.  As this opinion is both competent and adequate, it is afforded great probative weight.  There is no competent opinion of record stating otherwise.

To the extent that the Veteran's hepatitis C might be due to his intravenous heroin use and intranasal cocaine use, none of the evidence of record suggests that this use occurred during service.  38 U.S.C.A. § 1110.  It is shown, however, to be the result of the Veteran's own willful misconduct and is not subject to service connection.  Given that the preponderance of the evidence of record is against the Veteran's claim, the claim of service connection for hepatitis C must be denied.


C.  Hearing Loss Disability and Tinnitus

Service connection may be presumed for organic diseases of the nervous system, to include sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385 (2010), which provides the following:

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (rationale in promulgating section 3.385 in 1990 was "to establish criteria for the purpose of determining the levels at which hearing loss becomes disabling."  Citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (quoting 55 Fed. Reg. 12348-02 (1990))).

Upon examination for enlistment in August 1974, the Veteran denied any history of ear trouble or hearing loss.  At that time, pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
N/A
0
LEFT
10
10
0
N/A
0

When examined for separation in February 1976, the Veteran denied a history of ear trouble or hearing loss.  At that time, pure tone thresholds were:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

A June 1983 VA outpatient record shows complaints of ear pain and a diagnosis of otitis externa.  The Veteran reported a three-day history of muffled hearing.  He had no prior history of ear aches.

In December 1991, the Veteran filed his original claim for VA benefits.  His only claimed disability was alcoholism.

On his February 2008 written claim, the Veteran indicated that he had extensive hazardous noise exposure from jet engines during service.  He had worked on the flight line.  He noticed decreased hearing and tinnitus during service.  He had ringing in his ears ever since his discharge from service.

All VA medical treatment reports of record, which are dated from 1977 to 2008 are negative for any complaints or findings of hearing loss or tinnitus.  The Veteran has not alleged that any such records exist.

With regard to the Veteran's claims of entitlement to service connection for bilateral hearing loss disability and tinnitus, the Veteran is certainly competent to report that he experienced decreased hearing and ringing in his ears, as these are symptoms that are within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

However, the Veteran is not competent to assert that he has hearing loss that is disabling for VA purposes under 38 C.F.R. § 3.385.  A review of the claims file shows that there is no competent evidence even suggesting that the Veteran has hearing loss that is disabling.  While there are VA treatment records associated with the claims file that span decades, there are no records showing the Veteran complained of hearing loss, underwent an auditory evaluation, or was found to have disabling hearing.  Furthermore, the Veteran has not alleged that his hearing loss has existed continuously since separation from service, and there is no competent opinion of record relating his current complaints of hearing loss to service.  As a layperson, the Veteran is not competent to provide an opinion as to the etiology of his current complaints of hearing loss, since this is not lay-observable.  See Jandreau v. Nicholson, 492 F. 3d at 1376-77; Buchanan v. Nicholson, 451 F. 3d at 1337.  In the absence of any competent evidence of a current hearing loss disability, hearing loss manifested to a compensable degree within one year of separation, or a relationship between the Veteran's current complaints of hearing loss and his service, the evidence preponderates against the Veteran's claim, and it must be denied.

With regard to the Veteran's claim of entitlement to service connection for tinnitus, the Board notes that the Veteran has alleged that ringing in his hears has been present since service, and the Veteran is competent to report this allegation of continuity.  Davidson v. Shinseki, 581 F.3d at 1315-1316.  However, the Board notes that the Veteran denied any ear trouble upon separation from service in February 1976.  This Report of Medical History is a signed, sworn document, competed by the Veteran contemporaneously with his separation from service.  Furthermore, the Veteran filed his original claim for VA benefits in December 1991 and did not initiate a claim for tinnitus or ringing in his ears at that time.  Silence here, when the Veteran is otherwise affirmatively speaking, constitutes negative evidence.  As such, the Board finds that the February 1976 Report of Medical History and December 1991 claim for benefits are more probative and more credible than the Veteran's February 2008 written statement asserting that the ringing in his ears has existed since service.  As such, continuity of symptomatology, with regard to tinnitus, is not established.

In the absence of continuity of symptomatology with regard to tinnitus, the Veteran is not competent to provide an opinion that his current complaints of tinnitus are related to his service, since such a relationship is not observable by a layperson.  Davidson v. Shinseki, supra.  There is no such competent opinion of record that even suggests that the Veteran has tinnitus that is related to his service.  Therefore, in the absence of credible evidence of continuity of symptomatology and competent evidence of a relationship between current complaints of tinnitus and service, the evidence preponderates against the Veteran's claim of entitlement to service connection for tinnitus, and it must be denied.



ORDER

Service connection for hepatitis C is denied.

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


